DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  FLORESCUE FAMILY FOUNDATION,
                            Appellant,

                                     v.

   JOSHUA RIZACK, as Plan Administrator of the Post- Confirmation
  Estate of West End Financial Advisors, LLC, SHARON GUSTAFSON,
  Personal Representative of the Estate of Barry Florescue, DENNIS
     FOGARTY, PAT FOGARTY, THE GORDON FUND, RICHARD
   KIRSHNER, CHARLES MAHL, MAHL FAMILY TRUST, DONALD
   MACRITCHIE, DARREN CONTE, MICHAEL RAOUNAS, THOMAS
    REED, PETER F. RYAN, THE PETER F. RYAN ROLLOVER IRA,
   JAQUITH HOLDINGS, INC., JAQUITH HOLDINGS, INC. PROFIT
  SHARING PLAN, RYAN FAMILY TRUST, SIGNATURE BANK, N.A.,
CHRIS EFSTRATIOU, CHARLES LIGGIO, STEVEN GOULD, PERSONAL
 REPRESENTATIVE OF THE ESTATE OF STANLEY KREITMAN and
                        WILLIAM LANDBERG,
                               Appellees.

                               No. 4D19-622

                            [January 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE-15-
000367.

  Lindsay Patrick Lopez and Bradley A. Muhs of Trenam, Kemker,
Scharf, Barkin, Frye, O'Neill & Mullis, P.A., St. Petersburg, for appellant.

   Kristen M. Fiore and Melanie Kalmanson of Akerman LLP,
Tallahassee, Steven R. Wirth of Akerman LLP, Tampa, and Christine B.
Gardner of Akerman LLP, West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

WARNER and FORST, JJ. and WALSH, LISA S., Associate Judge, concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2